EXHIBIT 10.3


CALIFORNIA RESOURCES CORPORATION
LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
TERMS AND CONDITIONS
Grantee:
<<Grantee Name>>

Date of Grant:
February 21, 2018

Restricted Stock Units:
<<Units Granted>>

Vesting Date Schedule:
One-third of the Restricted Stock Units on February 20, 2019; One-third of the
Restricted Stock Units on February 20, 2020; One-third of the Restricted Stock
Units on February 20, 2021 (each being a “Vesting Date”)

The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (“CRC” and, with its subsidiaries, the “Company”), and the eligible
employee receiving this award (the “Grantee”).
1.Grant of Restricted Stock Units. In accordance with these Terms and Conditions
and the California Resources Corporation Long-Term Incentive Plan, as the same
may be amended from time to time (the “Plan”), CRC grants to the Grantee as of
the Date of Grant, the number of Restricted Stock Units (“RS Units”) set forth
above, subject to adjustment under the Plan and Section 6 of these Terms and
Conditions. Subject to the provisions of Section 4, a RS Unit is a bookkeeping
entry that represents the right to receive upon vesting, as set forth in Section
3, one share of CRC Common Stock, $0.01 par value (the “Common Stock”). RS Units
are not Common Stock and have no voting rights or, except as stated in Section
5, dividend rights. “Plan Value” means the last reported sale price of a share
of Common Stock on the New York Stock Exchange Composite Transactions on the
applicable scheduled Vesting Date, Forfeiture Event, or vesting date described
in Section 3(c), as applicable.
2.    Restrictions on Transfer. Neither these Terms and Conditions nor any right
to receive Common Stock or cash pursuant to these Terms and Conditions may be
transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to any
applicable domestic relations order (if approved or ratified by the Committee).


1



--------------------------------------------------------------------------------




3.    Vesting and Forfeiture of Restricted Stock Unit Award.
(a)    If the Grantee fails to accept this award prior to <<Accept by Date>>,
then, notwithstanding any other provision of this award, the Grantee shall
forfeit this award and all rights hereunder and this award will become null and
void. For purposes of these Terms and Conditions, acceptance of the award shall
occur on the date the Grantee accepts this Restricted Stock Unit Award through
Fidelity NetBenefits or any on-line system designated by the Company.
(b)    The Grantee must remain in the continuous employ of the Company through
the applicable Vesting Date to receive payment of this award in the number of RS
Units shown for such Vesting Date. The continuous employment of the Grantee will
not be deemed to have been interrupted by reason of the transfer of the
Grantee’s employment among the Company and its affiliates or an approved leave
of absence. However, if, prior to any Vesting Date, the Grantee dies, becomes
permanently disabled while in the employ of the Company and terminates
employment as a result thereof, retires with the consent of the Company, or
terminates employment without cause (as determined by the Company) for the
convenience of the Company (each of the foregoing, a “Forfeiture Event”), then
the number of unvested RS Units will be reduced on a pro rata basis to the
number obtained by (i) multiplying the total number of RS Units granted by a
fraction, the numerator of which is the number of days between the Date of Grant
and the Forfeiture Event, and the denominator of which is the number of days
between the Date of Grant and the final Vesting Date and (ii) subtracting from
the product the number of RS Units, if any, that vested prior to the Forfeiture
Event. Such pro rata unvested RS Units shall vest as of the date of the
Forfeiture Event and, subject to Section 22 of these Terms and Conditions,
become immediately payable, and all other RS Units shall be forfeited as of the
date of the Forfeiture Event. If the Grantee terminates employment voluntarily
or the Grantee’s employment is terminated for cause (as determined by the
Company) before the last scheduled Vesting Date, then the Grantee shall forfeit
the RS Units that have not vested prior to the Grantee’s termination date and
the right to receive payment with respect thereto.
(c)    If a Change in Control event occurs prior to the last scheduled Vesting
Date and the Grantee’s employment is terminated by the Company on or after the
date of such event and as a result of such event, then all unvested RS Units
shall immediately vest and become nonforfeitable as of the date of such
termination of employment unless, prior to the occurrence of the Change in
Control event, the Committee, as provided in Section 7.1 of the Plan, determines
that such event will not accelerate vesting of any of these RS Units. Any such
determination by the Committee is binding on the Grantee.
4.    Payment of Awards. Payment for vested RS Units, as adjusted pursuant to
Sections 3 and 6 of these Terms and Conditions, will be made 60% in the form of
shares of Common Stock (equal in number to 60% of the number of RS Units,
rounded up to the next whole unit, with respect to which payment is being made
on the applicable date) and 40% in cash (equal to the product of 40% of the
number of RS Units, rounded down to the previous whole unit, with respect to
which payment is being made on the applicable date times the Plan Value on the
applicable


2



--------------------------------------------------------------------------------




date, as herein defined). Payment of the cash and issuance of the shares will be
made to the Grantee as promptly as practicable after the applicable scheduled
Vesting Date, Forfeiture Event, or vesting date described in Section 3(c), as
the case may be, and in any event no later than the 15th day of the third month
following the end of the first taxable year in which the award is no longer
subject to a substantial risk of forfeiture.
5.    Crediting and Payment of Dividend Equivalents. With respect to the number
of RS Units listed above, the Grantee will be credited on the books and records
of CRC with an amount (the “Dividend Equivalent”) equal to the amount per share
of any cash dividends declared by the Board on the outstanding Common Stock as
and when declared during the period beginning on the Date of Grant and ending,
with respect to any portion of the RS Units covered by these Terms and
Conditions, on the date on which the Grantee’s right to receive such portion
becomes nonforfeitable, or, if earlier, the date on which the Grantee forfeits
the right to receive such portion. CRC will pay in cash to the Grantee an amount
equal to the Dividend Equivalents credited to the Grantee as promptly as may be
practicable after the Grantee has been credited with a Dividend Equivalent, and
within 70 days of the relevant record date.
6.    Adjustments. The number of RS Units covered by these Terms and Conditions
may be adjusted as the Committee determines, pursuant to Section 7.2 of the
Plan, in order to prevent dilution or expansion of the Grantee’s rights under
these Terms and Conditions as a result of events such as stock dividends, stock
splits, or other change in the capital structure of CRC, or any merger,
consolidation, spin-off, liquidation or other corporate transaction or event
having a similar effect. If any such adjustment occurs, the Company will give
the Grantee written notice of the adjustment containing an explanation of the
nature of the adjustment.
7.    Compensation Recoupment. Grantee’s receipt of this award is expressly
conditioned on Grantee’s agreement to the terms and provisions of this Section,
and Grantee acknowledges that Grantee would not have received this award in the
absence of such agreement. By accepting this award, Grantee acknowledges and
agrees that:
(a)    the compensation (or any portion thereof) payable pursuant to this award
and any other award granted to Grantee under the Plan (whether granted before,
on or after the Date of Grant) shall be subject to recovery, revocation,
recoupment or “clawback” by the Company or any of its Affiliates pursuant to (i)
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Act”), (ii) any rules or regulations promulgated under the Act or by any
stock exchange on which the Company’s common stock is listed (collectively, the
“Rules”), or (iii) any compensation recoupment or clawback policies or
procedures adopted by CRC or any of its Affiliates, in each case with respect to
clauses (i), (ii) and (iii) above as such provisions, rules, regulations,
policies and procedures may be adopted and amended from time to time (including
with retroactive effect); and


3



--------------------------------------------------------------------------------




(b)    any other compensation or benefit (or any portion thereof) payable to or
on behalf of Grantee from the Company or any of its Affiliates (whether payable
before, on or after the Date of Grant, but excluding any compensation or benefit
payable pursuant to an award granted under the Plan) shall be subject to
recovery, revocation, recoupment or clawback by the Company or any of its
Affiliates pursuant to the Act, the Rules or any compensation recoupment or
clawback policies or procedures adopted by CRC or any of its Affiliates in
accordance with the requirements of the Act and the Rules, in each case as the
Act, the Rules and such policies and procedures may be adopted and amended from
time to time (including with retroactive effect).
In addition, Grantee hereby agrees (on behalf of Grantee and any other
individual, entity or other person claiming under or through Grantee) that: (a)
compensation payable pursuant to this award and any other compensation or
benefit payable to or on behalf of Grantee (whether under the Plan or otherwise)
shall be subject to recovery, revocation, recoupment or clawback as provided in
the preceding provisions of this Section; and (b) Grantee (or any such
individual, entity or other person) shall not seek indemnification or
contribution from the Company or any of its Affiliates with respect to any
amount so recovered, revoked, recouped or clawed back.
8.    No Employment Contract. Nothing in these Terms and Conditions confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee’s employment with the Company is at will and may be terminated at any
time by the Grantee or the Company. For purposes of these Terms and Conditions,
the Grantee shall be considered to be in the employment of the Company as long
as the Grantee remains an employee of any of the Company, an Affiliate, or a
corporation or other entity or a parent or subsidiary of such corporation or
other entity assuming or substituting a new award for this award. Without
limiting the scope of the preceding sentence, it is expressly provided that the
Grantee shall be considered to have terminated employment with the Company at
the time of the termination of the “Affiliate” status under the Plan of the
entity or other organization that employs the Grantee.
9.    Taxes and Withholding. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Restricted Stock Unit Award, including the grant or vesting
of the Restricted Stock Unit Award and the receipt of Dividend Equivalents; and
(ii) does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Unit Award to reduce or eliminate
the Grantee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Grantee has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the


4



--------------------------------------------------------------------------------




Grantee acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee first from the cash payable
pursuant to this Restricted Stock Unit Award (including Dividend Equivalents)
and, if not sufficient, second from the Common Stock payable pursuant to this
Restricted Stock Unit Award and, if not sufficient, from Grantee’s wages or
other cash compensation. The Grantee shall pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold as a result of
the Grantee’s receipt of this Restricted Stock Unit Award that cannot be
satisfied by the means previously described.
10.    Compliance With Law. The Company will make reasonable efforts to comply
with all federal, state and non-U.S. laws applicable to awards of this type.
However, if it is not feasible for the Company to comply with these laws with
respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to the
Grantee as a result of the cancellation.
11.    Relation to Other Benefits. The benefits received by the Grantee under
these Terms and Conditions will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, this Restricted Stock Unit Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long-service awards. The grant of this Restricted
Stock Unit Award does not create any contractual or other right to receive
future grants of Restricted Stock Unit Awards or benefits in lieu of Restricted
Stock Unit Awards, even if the Grantee has a history of receiving Restricted
Stock Unit Awards or other cash or stock awards.
12.    Amendments. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. Any amendment to the Plan will
be deemed to be an amendment to these Terms and Conditions to the extent it is
applicable to these Terms and Conditions; however, except to the extent
necessary to comply with applicable law, no amendment will adversely affect the
rights of the Grantee under these Terms and Conditions in any material respect
without the Grantee’s consent.
13.    Severability. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by any tribunal, the invalidated
provisions shall be deemed to be separable from the other provisions of these
Terms and Conditions, and the remaining provisions of these Terms and Conditions
will continue to be valid and fully enforceable.


5



--------------------------------------------------------------------------------




14.    Entire Agreement; Relation to Plan; Interpretation. Except as
specifically provided in this Section, these Terms and Conditions and the
Attachments incorporated in these Terms and Conditions constitute the entire
agreement between the Company and the Grantee with respect to this Restricted
Stock Unit Award. These Terms and Conditions are subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between
these Terms and Conditions and the Plan, the provisions of the Plan control.
Capitalized terms used in these Terms and Conditions without definitions have
the meanings assigned to them in the Plan. References to Sections and
Attachments are to Sections of, and Attachments incorporated in, these Terms and
Conditions unless otherwise noted.
15.    Successors and Assigns. Subject to Sections 2 and 3, the provisions of
these Terms and Conditions shall be for the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
16.    Governing Law. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.
17.    Privacy Rights. By accepting this Restricted Stock Unit Award, the
Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s Data (as defined below)
by and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that the Company holds, or may receive from
any agent designated by the Company, certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of this Restricted Stock Unit Award or any other
entitlement to cash or shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws (“Data”). Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan. These
recipients may be located in the Grantee’s country or elsewhere, and may have
different data privacy laws and protections than the Grantee’s country. By
accepting these Terms and Conditions, the Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes described above. The Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Committee in writing. Refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.


6



--------------------------------------------------------------------------------




18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to this Restricted Stock
Unit Award granted under the Plan or future awards that may be granted under the
Plan (if any) by electronic means or to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
19.    Grantee’s Representations and Releases. By accepting this Restricted
Stock Unit Award, the Grantee acknowledges that the Grantee has read these Terms
and Conditions and understands that (i) the grant of this Restricted Stock Unit
Award is made voluntarily by CRC in its discretion with no liability on the part
of any of its direct or indirect subsidiaries and that, if the Grantee is not an
employee of CRC, the Grantee is not, and will not be considered, an employee of
CRC but the Grantee is a third party (employee of a subsidiary) to whom this
Restricted Stock Unit Award is granted; (ii) all decisions with respect to
future awards, if any, will be at the sole discretion of CRC; (iii) the
Grantee’s participation in the Plan is voluntary; (iv) this Restricted Stock
Unit Award is an extraordinary item that does not constitute a regular and
recurring item of base compensation; (v) the future amount of any payment
pursuant to this Restricted Stock Unit Award cannot be predicted and CRC does
not assume liability in the event this Restricted Stock Unit Award has no value
in the future; (vi) subject to the terms of any tax equalization agreement
between the Grantee and the entity employing the Grantee, the Grantee will be
solely responsible for the payment or nonpayment of taxes imposed or threatened
to be imposed by any authority of any jurisdiction; and (vii) CRC is not
providing any tax, legal or financial advice with respect to this Restricted
Stock Unit Award or the Grantee’s participation in the Plan.
In consideration of the grant of this Restricted Stock Unit Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Restricted Stock Unit Award or diminution in value of this Restricted Stock Unit
Award resulting from termination of the Grantee’s employment by the Company (for
any reason whatsoever) and, to the extent permitted by law, the Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a tribunal to have
arisen, then, by accepting this Restricted Stock Unit Award, the Grantee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.
20.    Grantee’s Agreement to General Terms of Employment. By accepting this
Restricted Stock Unit Award, the Grantee agrees, to the extent not contrary to
applicable law, to the General Terms of Employment set out on Attachment 1,
which is incorporated in these Terms and Conditions by reference.
21.    Imposition of Other Requirements. CRC reserves the right to impose other
requirements on the Grantee’s participation in the Plan and on this Restricted
Stock Unit Award, to the extent CRC determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


7



--------------------------------------------------------------------------------




22.    Compliance With Section 409A of the Code. All amounts payable under these
Terms and Conditions are intended to comply with the “short term deferral”
exception from Section 409A of the U.S. Internal Revenue Code (“Section 409A”)
specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) and shall
be paid within the period necessary to qualify for such exception.
Notwithstanding the foregoing, to the extent that it is determined that the Plan
or this award is subject to Section 409A, these Terms and Conditions shall be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. In addition, if this
award is subject to Section 409A, then (i) if the Grantee must be treated as a
“specified employee” within the meaning of Section 409A, any payment made on
account of the Grantee’s separation from service (as defined for purposes of
Section 409A) (other than by reason of death) will be made at the time specified
above in these Terms and Conditions or, if later, on the date that is six (6)
months and one (1) day following the date of the Grantee’s separation from
service; (ii) any payment on a Change in Control event will be made only if the
Change in Control also qualifies as a change of control event within the meaning
of Section 409A; and (iii) any determination by the Committee not to accelerate
the award on a Change in Control shall be made only to the extent such
determination is consistent with Section 409A. To the extent that the Committee
determines that the Plan or this award is subject to Section 409A and fails to
comply with the requirements of Section 409A, the Committee reserves the right
(without any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace this award in order to cause this award either
to not be subject to Section 409A or to comply with the applicable provisions of
such section.


8



--------------------------------------------------------------------------------





Attachment 1
GENERAL TERMS OF EMPLOYMENT
A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of CRC, or any of its subsidiaries or other affiliates, or
any of their respective officers, directors, employees or stockholders
(collectively, “CRC Parties”), at any time during or after the Grantee’s
employment by any of them, any trade secrets or confidential information of any
of them (whether generated by them or as a result of any of their business
relationships), including such information as described in CRC’s ethics code and
other corporate policies, without first obtaining the written permission of an
officer of the Company.
B.    At the time of leaving employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the CRC Parties (whether generated by
them or as a result of their business relationships), including any copies
(whether in paper or electronic form), that the Grantee has in the Grantee’s
possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of CRC’s ethics code and other corporate policies.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any CRC Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the CRC Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of CRC, its successors and assigns.
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,


9



--------------------------------------------------------------------------------




facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.
F.    The Grantee has executed a Mutual Agreement to Arbitrate with the Company.
G.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Restricted Stock Unit Award
granted pursuant to these Terms and Conditions and termination of employment.


10

